Order entered March 4, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-19-01537-CV

                 IN RE JOSEPH WAYNE HUNTER, Relator

          Original Proceeding from the 265th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. F13-56295-R

                                      ORDER
                  Before Justices Schenck, Reichek, and Evans

      Based on the Court’s opinion of this date, we DENY relator’s December 13,

2019 petition for writ of mandamus.


                                           /s/   AMANDA L. REICHEK
                                                 JUSTICE